

117 S1714 IS: Helping American Victims Afflicted by Neurological Attacks Act of 2021
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1714IN THE SENATE OF THE UNITED STATESMay 19, 2021Ms. Collins (for herself, Mr. Warner, Mr. Rubio, Mrs. Shaheen, Mr. Cornyn, Mr. Bennet, Mr. Blunt, Mrs. Gillibrand, Mr. Burr, Mr. Heinrich, Mr. Sasse, Mrs. Feinstein, Mr. Cotton, Mr. King, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Central Intelligence Agency Act of 1949 to authorize the provision of payment to personnel of the Central Intelligence Agency who incur qualifying injuries to the brain, to authorize the provision of payment to personnel of the Department of State who incur similar injuries, and for other purposes.1.Short titleThis Act may be cited as the Helping American Victims Afflicted by Neurological Attacks Act of 2021 or the HAVANA Act of 2021.2.Authority to pay personnel of Central Intelligence Agency for certain injuries to the brain(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees mean—(A)the congressional intelligence committees (as that term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)); and(B)the Committees on Appropriations of the Senate and the House of Representatives.(2)Covered dependent, covered employee, covered individual, and qualifying injuryThe terms covered dependent, covered employee, covered individual, and qualifying injury have the meanings given such terms in section 19A(a) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b(a)).(b)Payment authorizedSection 19A of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b) is amended by adding at the end the following:(d)Authority To make payments for qualifying injuries to the brain(1)AuthorityNotwithstanding any other provision of law but subject to paragraph (2), the Director may provide payment to a covered dependent, a covered employee, and a covered individual for a qualifying injury to the brain.(2)Limitations(A)Appropriations requiredPayment under paragraph (1) in a fiscal year may only be made using amounts appropriated in advance specifically for payments under such paragraph in such fiscal year.(B)Matter of paymentsPayments under paragraph (1) using amounts appropriated for such purpose shall be made on a first come, first serve, or pro rata basis.(C)Amounts of paymentsThe total amount of funding obligated for payments under paragraph (1) may not exceed the amount specifically appropriated for providing payments under such paragraph during its period of availability.(3)Regulations(A)In generalThe Director shall prescribe regulations to carry out this subsection.(B)ElementsThe regulations prescribed under subparagraph (A) shall include regulations detailing fair and equitable criteria for payment under paragraph (1)..(c)ApplicabilityPayment under subsection (d) of such section, as added by subsection (b) of this section, may be made available for a qualifying injury to the brain that occurs before, on, or after the date of the enactment of this Act as the Director of the Central Intelligence Agency considers appropriate.(d)Reports(1)Report on use of authority(A)In generalNot later than 365 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the appropriate congressional committees a report on the use of the authority provided by section 19A(d) of such Act, as added by subsection (b) of this section.(B)ContentsThe report submitted under subparagraph (A) shall include the following:(i)A budget or spend plan for the use of the authority described in subparagraph (A) for the subsequent fiscal year.(ii)Information relating to the use of the authority described in subparagraph (A) for the preceding year, including the following:(I)The total amount expended.(II)The number of covered dependents, covered employees, and covered individuals for whom payments were made.(III)The amounts that were provided to each person described in subclause (II).(iii) An assessment of whether additional authorities are required to ensure that covered dependents, covered employees, and covered individuals can receive payments for qualifying injuries, such as a qualifying injury to the back or heart.(C)FormThe report submitted under subparagraph (A) shall be submitted in classified form.(2)Report on estimated costs for fiscal year 2023Not later than March 1, 2022, the Director shall submit to the appropriate congressional committees a report detailing an estimate of the obligation that the Director expects to incur in providing payment under section 19A(d) of such Act, as added by subsection (b) of this section, in fiscal year 2023. (e)Regulations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director shall prescribe regulations required under section 19A(d)(3)(A) of such Act, as added by subsection (b) of this section.(2)Notice to CongressNot later than 210 days after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees the regulations prescribed in accordance with paragraph (1).(f)Clarifying amendmentSection 19A(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b(b)) is amended, in the subsection heading, by inserting total disability resulting from before certain injuries.3.Authority to pay personnel of Department of State for certain injuries to the brain(a)DefinitionsIn this section:(1)Definition of appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(2)Covered dependent, covered employee, covered individual, and qualifying injuryThe terms covered dependent, covered employee, covered individual, and qualifying injury have the meanings given such terms in section 901(e) of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b(e)). (b)In generalSection 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b) is amended—(1)in subsection (f), by striking subsection (a) or (b) both places it appears and inserting subsection (a), (b), or (i); and(2)in subsection (h)—(A)in paragraph (1), by striking In general.—This section and inserting Adjustment of compensation provision.—Subsections (a) and (b); (B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following new paragraph:(2)Other payment provisionPayment under subsection (i) may be made available for a qualifying injury that occurs before, on, or after the date of the enactment of the Helping American Victims Afflicted by Neurological Attacks Act of 2021.; and(3)by adding at the end the following new subsection:(i)Other injuries(1)In generalNotwithstanding any other provision of law but subject to paragraph (2), the Secretary of State or other agency head with an employee abroad may provide payment to a covered dependent, a dependent of a former employee, a covered employee, a former employee, and a covered individual for a qualifying injury to the brain.(2)Limitations(A)Appropriations requiredPayment under paragraph (1) in a fiscal year may only be made using amounts appropriated in advance specifically for payments under such paragraph in such fiscal year.(B)Matter of paymentsPayments under paragraph (1) using amounts appropriated for such purpose shall be made on a first come, first serve, or pro rata basis.(C)Amounts of paymentsThe total amount of funding obligated for payments under paragraph (1) may not exceed the amount specifically appropriated for providing payments under such paragraph during its period of availability. (3)Regulations(A)In generalThe Secretary or other agency head described in paragraph (1) that provides payment under such paragraph shall prescribe regulations to carry out this subsection.(B)ElementsThe regulations prescribed under subparagraph (A) shall include regulations detailing fair and equitable criteria for payment under paragraph (1). .(c)Reports(1)Reports on use of authority(A)In generalNot later than 365 days after the date of the enactment of this Act, the Secretary of State and each other agency head that makes a payment under subsection (i) of section 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b), as added by subsection (b) of this section, shall submit to the appropriate congressional committees a report on the use of the authority provided by such subsection (i).(B)ContentsEach report submitted under subparagraph (A) shall include the following:(i)A budget or spend plan for the use of the authority described in subparagraph (A) for the subsequent fiscal year.(ii)Information relating to the use of the authority described in subparagraph (A) for the preceding year, including the following:(I)The total amount expended.(II)The number of covered dependents, covered employees, and covered individuals for whom payments were made.(III)The amounts that were provided to each person described in subclause (II).(iii) An assessment of whether additional authorities are required to ensure that covered dependents, covered employees, and covered individuals can receive payments for qualifying injuries, such as a qualifying injury to the back or heart.(C)FormThe report submitted under subparagraph (A) shall be submitted in classified form. (2)Reports on estimated costs for fiscal year 2023Not later than March 1, 2022, the Secretary of State and each other agency head that makes a payment under subsection (i) of section 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b), as added by subsection (b) of this section, shall submit to the appropriate congressional committees a report detailing an estimate of the obligation that the Director expects to incur in providing payment under such subsection (i) in fiscal year 2023. (d)Regulations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and each other agency head that makes a payment under subsection (i)(1) of section 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b), as added by subsection (b) of this section, shall prescribe regulations required under subsection (i)(3)(A) of such Act.(2)Notice to CongressNot later than 210 days after the date of the enactment of this Act, the Secretary of State and the agency heads described in paragraph (1) shall submit to the appropriate congressional committees the regulations prescribed in accordance with paragraph (1).